Citation Nr: 1022836	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-13 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from September 1968 to 
December 1972.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, denying entitlement to the benefit 
sought. 

There is of record a December 2008 report of a two-day 
hospitalization in a PTSD program at the Northampton VA 
Medical Center (VAMC) which           the Veteran has 
submitted. Under provisions of 38 C.F.R. § 3.157(b)(1),            
the Board interprets this hospitalization report as an 
informal claim for increased rating for service-connected 
posttraumatic stress disorder (PTSD). The issue of an 
increased rating for PTSD has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ). Therefore, the 
Board does not have jurisdiction over the claim, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.













REMAND

The Board is directing further evidentiary development of the 
claim on appeal for entitlement to a TDIU. 

Generally, total disability ratings are authorized for any 
disability or combination of disabilities provided the 
schedular rating is less than total, where the disabled 
person is unable to secure and maintain substantially gainful 
employment because of the severity of his service-connected 
disabilities. If there is only one such disability, it must 
be ratable at 60 percent or more. Provided instead, there are 
two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and sufficient 
additional service-connected disability to bring the combined 
rating to at least 70 percent. 38 C.F.R. §§ 4.15, 4.16 
(2009).  

If the claimant does not meet the minimum percentage rating 
requirements of               § 4.16(a) for consideration of 
a TDIU, he or she may still be entitled to the benefit sought 
where the circumstances of the case present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards to warrant a TDIU on an extra-schedular basis. 38 
C.F.R. §§ 3.321(b)(1), 4.16(b) (2009). 

Currently, the Veteran is in receipt of service-connected 
disability compensation    at the level of 30 percent for 
PTSD; 20 percent for diabetes mellitus, type II;           10 
percent for pseudofolliculitis barbae; and 10 percent for 
hepatitis. Thus,              the preliminary schedular 
criteria for assignment of a TDIU are not met. Consideration 
is still warranted as to whether a TDIU may be assigned upon 
an extraschedular basis. 

The Veteran through March 2009 correspondence contends that 
he has a history of work-related problems due to his PTSD, 
and as a result had not been employed for the previous four 
years.


Evidence addressing employability consists of a June 2006 VA 
physician's letter stating that he was the Veteran's primary 
care physician, and that the Veteran was considered 
unemployable due to numerous medical conditions. The 
preceding correspondence did not further state what role, if 
any, that service-connected conditions specifically had in 
causing or contributing to occupational impairment. 

Upon a March 2007 VA Compensation and Pension examination by 
a psychiatrist, it was observed that it appeared the 
Veteran's mental health issues caused some difficulties in 
his level of occupational functioning, though this was 
difficult to discern based on the examination. The Veteran 
did appear to be quite active in volunteer work. 

The existing medical record does not resolve the question of 
whether the Veteran is incapable of gainful employment due to 
the impact of his service-connected disabilities. A VA 
general medical examination and opinion should be obtained to 
address this subject. See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009);           38 C.F.R. § 3.159(c)(4) (2009) (VA 
will provide a medical examination or obtain   a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).  

In addition, there is on file a January 2005 award letter 
from the Social Security Administration (SSA) indicating that 
the Veteran was entitled to receipt of disability benefits 
from that agency. Moreover, on his May 2007 VA Form 9 
(Substantive Appeal to the Board), the Veteran stated that 
the basis for his receipt of SSA benefits comprised his PTSD 
and diabetes mellitus conditions. Thus,                  the 
SSA's decision to award benefits may prove directly relevant 
to the Veteran's claim before VA. Therefore, the RO/AMC must 
acquire a copy of the SSA administrative decision on the 
claim with that agency, along with any supporting medical 
records. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 
See also Woods v. Gober, 14 Vet. App. 214 (2000).

Finally, as set forth above, the Board has referred directly 
to the RO the claim for  an increased rating for service-
connected PTSD. The disposition of this increased rating 
claim is directly relevant to the outcome of the instant 
claim for a TDIU, inasmuch as it may determine whether the 
Veteran satisfies the schedular criteria for a TDIU. Hence, 
the claim for increased rating is "inextricably 
intertwined"   with the issue of a TDIU, and the disposition 
of the TDIU claim must therefore be deferred pending 
resolving this preliminary matter. Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered). See also 
Parker v. Brown, 7 Vet. App. 116 (1994).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran 
for a VA general medical examination. The 
claims folder must be made available for 
the examiner to review. The examiner is 
then requested to provide an opinion as to 
whether          the Veteran is incapable 
of securing and maintaining substantially 
gainful employment due to the severity of 
one or more of his service-connected 
disabilities.                In providing 
the requested determination, the examiner 
must consider the degree of interference 
with ordinary activities, including 
capacity for employment, caused solely by 
the Veteran's service-connected 
disabilities,          as distinguished 
from any nonservice-connected physical or 
mental condition. The requested opinion 
must also take into consideration the 
relevant employment history, or lack 
thereof. If an opinion cannot be rendered 
without resorting to pure speculation, 
please explain why this             is not 
possible.

2.	The RO/AMC should take appropriate 
action to obtain copies of the SSA 
administrative decision(s) on a claim for 
benefits with that agency, along with all 
medical records underlying that 
determination. Then, associate all 
documents received with the Veteran's 
claims file.
3.	The RO/AMC should then review the 
claims file. If any of the directives 
specified in this remand have not been 
implemented, appropriate corrective action 
should be undertaken before 
readjudication. Stegall v. West, 11 Vet. 
App. 268 (1998).

4.	Thereafter, the RO/AMC should 
readjudicate the claim of entitlement to a 
TDIU, based upon all additional evidence 
received, but not before the adjudication 
of the issue referred to the RO of 
entitlement to an increased rating for 
PTSD. If the benefit sought on appeal is 
not granted, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and afforded an opportunity to respond 
before  the file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655. 

        (CONTINUED ON THE NEXT PAGE)




This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

